DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 14 recite, inter alia, a method of forming a structure, the method comprising the steps of providing a substrate within a reaction chamber, the substrate comprising a surface comprising a first material and a second material, the first material comprising a metal and the second material comprising one or more of an oxide, a nitride, and an oxynitride, selectively depositing a layer comprising silicon nitride on the first material relative to the second material and depositing a layer comprising SiOC overlying the layer comprising silicon nitride.  The novelty of the invention is the step of depositing a layer comprising SiOC overlying the layer comprising silicon nitride.  Although, Cheng teaches selectively depositing a layer comprising silicon nitride on the first material of metal relative to the second material of an insulator, he fails to teach the step of depositing a layer comprising SiOC overlying the layer comprising silicon nitride.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claims 15 – 20 recite, inter alia, a method of forming a structure, the method comprising the steps of providing a substrate within a reaction chamber, the substrate comprising a surface comprising a first material and a second material, the first material comprising an oxide and the second material comprising a nitride and selectively depositing a layer comprising SiOC overlying the first material.  The novelty of the invention is the step of selectively depositing a layer comprising SiOC overlying the first material namely the oxide.   Although, Cheng teaches selectively depositing a layer comprising silicon nitride on the first material of metal relative to the second material of an insulator, he fails to teach the step of depositing a layer comprising SiOC overlying an oxide layer.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xia, US 2003/0113995 teaches a method of forming SiOC on low – k dielectrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        April 18, 2021